Citation Nr: 1119186	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  02-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), and to include as secondary to the service-connected left mid-scapular myositis and service-connected right and left knee disorders. 

2.  Entitlement to an initial evaluation for left (major) mid-scapular myositis disability, to include an evaluation in excess of 20 percent beginning April 13, 2004. 

3.  Entitlement to an initial compensable evaluation for a left (major) shoulder bursitis disability, to include an evaluation in excess of 30 percent beginning August 1, 2003.




REPRESENTATION

The Veteran (Appellant) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By that rating action, the RO granted service connection for left mid scapular myositis and left shoulder bursitis; initial noncompensable evaluations were assigned, effective June 20, 2001--the date following the Veteran's separation from active military service.  By that rating action, the RO denied service connection for an acquired psychiatric disorder.  The Veteran appealed the RO's assignment of initial noncompensable ratings to the above-cited service-connected disabilities, as well as the denial of service connection for an acquired psychiatric disability, to the Board.  

The Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  In this case, the Veteran has also claimed that the above-cited mental disability is secondary to her service-connected left mid-scapular myositis disability and service-connected right and left knee disorders.  As a result, the issue has been framed as that reflected on the title page. 

By a March 2004 rating action, the RO increased the Veteran's left shoulder bursitis disability from zero to 30 percent, effective from August 1, 2003 (following a 100 percent evaluation started on June 2, 2000 under paragraph 30).  In a June 2004 rating action, the RO increased the Veteran's left mid-scapular myositis disability from zero to 20 percent, effective April 13, 2004.  As the increase ratings to 30 and 20 percent for the service-connected left shoulder bursitis disability and left mid-scapular myositis disability did not constitute full grants of the benefits sought, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2006, the Board remanded the claims on appeal to the RO for additional development.  The case has returned to the Board for appellate consideration. 
In a February 2011 written argument to the Board, the Veteran's representative indicated that the Veteran waived initial RO consideration of medical evidence translated from Spanish to English by the Academy of Languages, received by the Board in September 2010.  (See February 2011 written argument, prepared by the Veteran's accredited representative). 

The issues of entitlement to an initial evaluation for the service-connected left mid-scapular myositis disability, to include an evaluation in excess of 20 percent beginning April 13, 2004, and entitlement to an initial compensable evaluation for a left shoulder bursitis disability, to include an evaluation in excess of 30 percent beginning August 1, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's psychiatric disability clearly and unmistakably pre-existed her entry into active service; but the evidence is not clear and unmistakable that the disability was not aggravated in service.

2.  The Veteran's acquired psychiatric disability, most recently diagnosed as an anxiety disorder, not otherwise specified, is related to a disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder, not otherwise specified, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection for an acquired psychiatric disability, to include PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Merits Analysis

The Veteran contends that her current acquired psychiatric disorder has its onset during her period of active military service.  She also maintains that her psychiatric disability is secondary to her service-connected left mid-scapular myositis disability and service-connected right and left knee disorders.  The Board finds that the evidence supports the award of service connection for an acquired psychiatric disorder, currently diagnosed as an anxiety disorder, not otherwise specified, on a direct basis.  Thus, a discussion on secondary service connection in the analysis below is not warranted.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner v. Principi.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records (STRs) include an April 1997 enlistment examination report reflecting that she was found to have been psychiatrically "normal" at service entrance.  On an accompanying Report of Medical History, the Veteran denied having had depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia, and nervous trouble of any sort.  In July 2000, the Veteran reported to the medical clinic with sleep-related complaints as a result of street noise.  An assessment of environmental noise was entered.  The examiner noted that the Veteran's complaints were not a medical problem.  A February 2001 Report of Medical Assessment reflects that the Veteran had checked the box indicating that her overall health had become worse since her previous medical assessment.  She indicated that she intended to seek VA disability benefits for her left shoulder, knees, back, and "Esophagus."  

Because the Veteran's entrance examination report did not reveal evidence of a psychiatric disability, she is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.

The Board must now consider whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's psychiatric disability preexisted service.  

The Board finds the Veteran's psychiatric disability clearly and unmistakably pre-existed her entry into active military service.  Pursuant to the Board's March 2006 remand directives, the question as to the etiology of the Veteran's psychiatric disorder was slated to a VA psychiatrist in April 2009.   After a review of the claims files, to include the above-cited STRS and mental status evaluation of the Veteran, the April 2009 VA psychiatrist diagnosed anxiety disorder not otherwise specificed and concluded that while it was less likely than not that the Veteran's anxiety disorder had its onset during active military service, her symptoms had been aggravated by active military service.  The VA psychiatrist specifically reasoned that prior to military service, the Veteran had endorsed being in constant competition with siblings and classmates to obtain the best grades.  As a result, she had developed few friendships.  The VA psychiatrist further stated that in light of the Veteran's history of having been "'punished'" with strenuous exercises during military service, as well as having felt "'backed up'" by high-ranking superiors and being discriminated against for being Puerto Rican (the Veteran did not provide any specific traumatic experience related to her discriminatory complaint), her period of active duty had been another challenge that she had wanted to surpass like many other pursuits both prior to and after military service.  Thus, the VA psychiatrist opined that the Veteran's [psychiatric] symptoms had been aggravated by her period of active military service.  (See April 2009 VA mental disorders examination report).  

Based upon the above-cited April 2009 VA psychiatrist's conclusion, the Board concludes that there is clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to military service.  There is no explicit medical evidence, private or VA, to the contrary.  While a September 2004 VA examiner stated that the Veteran's acquired psychiatric disability, then diagnosed as GAD, was unrelated to her service-connected conditions, he did not provide an opinion as to whether it was related to, or had been aggravated by, her period of active military service.  (See September 2004 VA mental disorders examination report).  

The remaining question with regard to the presumption of soundness is whether the Veteran's psychiatric disability was clearly and unmistakably not (italics added for emphasis) aggravated by service beyond the normal progression of the disease.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Board finds that the evidence is not clear and unmistakable that the disability was not aggravated in service.  

The Veteran's STRs do not reveal any complaints of, or treatment for, psychiatric symptoms.  A February 2001 Report of Medical Assessment does not contain any evidence that the Veteran had a significant mental illness.  However, in November 2001, just four months after service discharge in July 2001, the Veteran tested positive at a VA abuse screening.  At that time, she reported that she had sustained physical abuse (i.e., strenuous exercises) and moderate anxiety secondary to psychological abuse [during military service].  She denied having been the victim of an in-service sexual assault.  (See November 2001 VA treatment report).  The Veteran continued to seek post-service treatment for her acquired psychiatric disability, which resulted in her being diagnosed with PTSD in October 2002.  This diagnosis was provided after she reported having sleep-related problems during military service and flashbacks related thereto.  In December 2002, a private physician noted that the Veteran had received treatment for an adjustment disorder with depression and anxiety.  (See reports, prepared by Dr. Marian Sanz, dated in October and December 2002, respectively).  An April 2007 report, prepared by Dr. Mercedes Velazquez Feliciano, reflects that since December 2006, she had treated the Veteran for recurrent and major moderate depression and panic attack disorders.  

When examined by VA in April 2009, the Veteran described her childhood as "good and happy."  However, she reported that prior to military service, she felt constant competition amongst her siblings, especially in academics and extracurricular activities.  As a result, she related that she had developed few friendships.  The Veteran stated that ever since her second year of military service, she became anxious anytime someone touched her.  She stated that her anxiety had recently become "aggravated" to the point where she would panic and have respiratory difficulties.  The Veteran also reported being angry at gender-related discriminatory practices at her job.  After a mental status evaluation of the Veteran and review of the claims files, to include the above-cited STRs and post-service medical reports, the VA psychiatrist opined that it was less likely as not (less than 50/50 probability) that the Veteran's diagnosed anxiety disorder had been caused by, or a result of, any disease or incident of active military service.  In support of this opinion, the VA examiner stated that the Veteran did not state to anxiety symptoms during her pre-military history, but that she endorsed being in a constant competition with siblings and classmates to obtain the best grades and referred to having only having a few friends for this reason (the Veteran stated that she did not have time to waste on friendships).  

The April 2009 VA psychiatrist further indicated that the Veteran reported being "'punished'" with strenuous exercises, having felt "'backed up'" by high ranking superiors, and being discriminated against for being Puerto Rican (the Veteran did not provide specific examples of any specific traumatic experience related to the alleged discrimination complaint) during her period of military service.  Thus, it was the April 2009 VA psychiatrist's opinion that because active duty had been another challenge that the Veteran had wanted to surpass, just like other situations both prior to and after military service (e.g., academic and job-related situations), her [psychiatric] symptoms had been aggravated by active military service.  (See April 2009 VA examination report).  Therefore, the VA psychiatrist opinion indicates that the Veteran's anxiety disorder preexisted service.

The April 2009 VA psychiatrist explained the reasons for his opinions and they are consistent with the evidence of record.  This opinion is entitled to substantial probative weight because the above-cited VA psychiatrist provided medical reasoning for the conclusion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Based upon the above-cited VA psychiatrist's opinion, the Board concludes that there is clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service.  There is no explicit evidence to the contrary.

The evidence indicates that the Veteran's pre-existing psychiatric disability was aggravated during service.  Hence, the evidence is not clear and unmistakable that there was no aggravation.  As such, the presumption of soundness is not rebutted.

Turning to the elements of a service connection claim, the evidence indicates a current diagnosis of a psychiatric disability, most recently diagnosed as anxiety disorder, not otherwise specified.  The Veteran's post-service treatment records document a continuity of psychiatric symptomatology since November 2001, when she tested positive at a VA abuse screening for physical and psychological abuse just four months after service separation in July 2001.  Since that time, she was diagnosed with a variety of acquired psychiatric disorders, such as PTSD and GAD.  In addition, an April 2009 VA psychiatrist provided a medical opinion stating that the Veteran's anxiety disorder, not otherwise specified, had been aggravated by her period of military service.  Given this evidence and resolving reasonable doubt in favor of the Veteran, service connection for an anxiety disorder, not otherwise specified, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for an anxiety disorder, not otherwise specified, is granted.


REMAND

The Board finds that the claims of entitlement to an initial evaluation for left mid-scapular myositis disability, to include an evaluation in excess of 20 percent beginning April 13, 2004, and entitlement to an initial compensable evaluation for a left shoulder bursitis disability, to include an evaluation in excess of 30 percent beginning August 1, 2003, must be once again remanded because of the RO/AMC's failure to comply with the Board's March 2006 remand directives.  

Specifically, the RO/AMC must obtain medical opinions as to the rating of the Veteran's service-connected left mid-scapular myositis disability and whether the above-cited disability is part and parcel of the service-connected left shoulder bursitis for which the Veteran underwent an arthroscopic subacromial decompression procedure for left shoulder impingement syndrome, Stage II.  In addition, a medical opinion must also be obtained to determine whether the Veteran's diagnosis of chronic cervical strain/myositis and trapezius strain is closely analogous in either anatomic location or function to the service-connected left mid-scapular myositis disability.  ((See March 2006 Board remand, page (pg.) 22)).  

The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds that the RO/AMC did not adequately comply with the terms of its March 2006 remand instructions.  Id.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC must schedule the Veteran for an examination(s) by an appropriate VA examiner(s) to determine the nature and severity of the service-connected left mid-scapular myositis disability and left shoulder bursitis disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folders must be made available to the examiner for review and the examiner(s) should note such review in the report(s).  The examiner(s) should thoroughly review the claims files in conjunction with evaluating the Veteran. 

The examiner(s) is requested, if possible, to separate and differentiate any symptoms that are part and parcel of the service-connected left mid-scapular myositis disability from the service-connected left shoulder bursitis disability.  

For any separate and distinct left mid-scapular myositis disability found on examination, the examiner must identify range of motion studies of the affected area, to include whether this disability is closely analogous in either anatomic location or function to rating of the cervical spine.  

The examiner must also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left mid-scapular myositis disability, to include the cervical spine, if appropriate.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion, to include the cervical spine, if appropriate. 

For any separate and distinct left shoulder bursitis disability, the examiner must identify the particular muscle group(s) involved in the Veteran's left shoulder bursitis disability (i.e., trapezius, levator scapulae and serratus magnus) and must comment as to whether the disability associated with the affected muscle group(s) would be considered slight, moderate, moderately severe, or severe.  The RO must ensure that the examiner is provided with the specific criteria for making this determination, as delineated in 38 C.F.R. § 4.56 and 38 C.F.R. § 4.73 (2010).  The examiner must comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  If motion is found to be limited by pain, the examiner must specify at what degree of each motion such pain is noted to begin. 

A complete rationale must be given for all opinions and conclusions expressed.  If any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain the reason that the opinion would require speculation.  The report prepared must be typed.

2.  If the Veteran fails to report to any scheduled examination(s), the AMC/RO must obtain and associate with the claims files copies of any notices of the dates and times of the examination(s) sent to the Veteran by the pertinent VA medical facility.

3.  To help avoid future remand, the AMC/RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra. 

4.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the claims of entitlement to an initial evaluation for a left mid-scapular myositis disability, to include an evaluation in excess of 20 percent beginning April 13, 2004, and entitlement to an initial compensable evaluation for a left shoulder bursitis disability, to include an evaluation in excess of 30 percent beginning August 1, 2003, in light of all pertinent evidence and legal authority.

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims files are returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to report for any scheduled VA examination and to cooperate in the development of the case, and that the consequences of failure to report for any VA examination without good cause may include deciding her initial rating claims based on the evidence of record.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


